Opinion by
Packel, J.,
An extradition demand by the Governor of California was recognized by the Governor of this Commonwealth, and thereafter the court below ordered the extradition. The appellant contends that the California demand was violative of the Uniform Criminal Extradition Act1 because the California affidavit of arrest did not demonstrate probable cause. The affidavit specifically set forth that the appellant committed rape and perversion upon a named victim on a specified date.
Section 3 of the Uniform Criminal Extradition Act provides that the demand for extradition, when based on a warrant for arrest, be accompanied by “a copy of an affidavit made before a magistrate there, together *121with a copy of any warrant which was issued thereupon . . .” and that the “affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state . . .” Thus, there is no express statutory requirement for the affidavit to state the source or the grounds for the belief that the crime was committed. Even if we were to imply such a provision, the court below was clearly warranted in ordering the extradition because there was present in the court not only the affiant, an assistant district attorney, but also the victim herself who identified the appellant.
Order affirmed.

 Act of July 8, 1941, P. L. 288, §1 et seq., 19 P.S. §191.1.